DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the first separation valve is in the closed position when the second reservoir is operable to receive fluid from the wheel cylinder.”  It is not clear what is encompassed by “when the second reservoir is operable to receive fluid from the wheel cylinder”, particularly the term “operable” as it applies to the reservoir.  The disclosed reservoir appears to operate to receive fluid at all times.  Outlet valve 82 appears to be operable to control whether or not the reservoir receives fluid, but the reservoir itself is not operable to control whether it does or does not receive fluid as suggested by the language.  Claim 18 recites similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2017/0282877).
Besier et al disclose all the limitations of the instant claims including; a method of operating a vehicle, the vehicle having a primary braking system 60 with a first pressure generating unit 2 and/or 5 and a first reservoir 4, the vehicle further having a secondary braking system 160 with a second pressure generating unit 142and second reservoir 104, the method comprising: actuating the pressure generating unit of the primary braking system thereby pressurizing a fluid at a wheel cylinder to slow or stop the vehicle [0059][0060]; depressurizing the wheel cylinder in response to an electrical signal provided to an electronic control unit 60a/160a; and transferring the fluid from the wheel cylinder to the second reservoir 104 [0043][0064][0073], a fluid path between the wheel cylinder 8a and the second reservoir 104 being shorter than a fluid path between the wheel cylinder 8a and the first reservoir 4.
	Regarding claim 4, the secondary braking system 160 is positioned between the primary braking system 60 and the wheel cylinder 8a such that actuating the pressure generating unit 2 and/or 5 of the primary braking system includes pressurizing the fluid from the primary braking unit through the secondary braking unit and to the wheel cylinder [0059], Figures 1-2.
	Regarding claim 5, the fluid does not pass through the primary braking unit 60 when transferring the fluid to the second reservoir 104.

	Regarding claim 7, the fluid path between the wheel cylinder 8a and the second reservoir 104 includes an outlet switch valve 147a of the secondary braking system positioned therebetween and the fluid path between the wheel cylinder 8a and the first reservoir 4 includes a separation valve 145a of the secondary braking system positioned therebetween.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0282877) in view of Taylor et al (US# 2014/0129107) and Besier et al (US# 2017/0129469).
	Regarding claim 2, Besier et al disclose all the limitations of the instant claim with exception to the disclosure of detecting a vehicle condition indicative of a desired quick start to generate the electrical signal prior to returning the fluid to the second reservoir.  Taylor et al disclose a similar brake system and further teach a launch control method that detects a trigger event indicative of a desired quick start and releases pressure at the brakes in an expedient manner [0030][0032].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the launch control of Taylor et al in the system of Besier et al to increase driver comfort in high performance or race applications.  In modifying the system of Besier et al according to Taylor et al, one of ordinary skill in the art would have two choices in releasing the pressure. The brake pressure would 
	Regarding claim 3, the vehicle condition is the use of a launch control mode.
Regarding claim 8, Besier et al disclose a vehicle braking system comprising: a wheel cylinder 8a; a primary braking unit 60 having a first reservoir 4 and an electronically controlled pressure generating unit 5 distinct from a master cylinder 2 for actuating a braking action at the wheel cylinder 8a in a primary mode of operation [0059][0060][0077]; a secondary braking unit 160 having a second reservoir 104 and a pressure generating unit 142, wherein the secondary braking unit is operable to actuate a braking action at the wheel cylinder 8a in a secondary mode of operation [0077]; and an electronic control unit 60a/160a programmed to direct a fluid from the wheel cylinder 8a to the second reservoir.  Besier et al lack the disclosure of directing the fluid from the wheel cylinder to the second reservoir upon completion of the braking action in the primary mode of operation.  Besier et al instead disclose using the second reservoir and braking unit in a failure mode of operation.   Taylor et al disclose a similar brake system and further teach a launch control in a normal mode of operation that detects a trigger event indicative of a desired quick start and releases pressure at the brakes in an expedient manner [0030][0032].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the launch control of Taylor et al in the system of Besier et al to increase driver comfort in high performance or race applications.  In modifying the system of Besier et al according to Taylor et al, one of ordinary skill in the art would have two choices in releasing the 
Regarding claim 9, the electronic control unit includes a first electronic control unit 60a operable to control the primary braking unit [0072] and a second electronic control unit 160a operable to control the secondary braking unit [0073].
	Regarding claim 10, the first and second electronic control units are programmed to communicate with one another [0074].  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have the units communicate to determine whether to direct the fluid from the wheel cylinder to the first reservoir or to the second reservoir to provide a level of failure detection, redundancy and/or efficiency in the use of processing power.
	Regarding claim 11, the electronic control unit is programmed to direct the fluid from the wheel cylinder to the second reservoir upon completion of the braking action in the secondary mode of operation.  Besier ‘877 appears to use the second unit 160, including its reservoir in the second mode of braking (the case of failure of the primary unit [0077]).
	Regarding claim 12, a distance of a fluid path between the first reservoir and the wheel cylinder is greater than a distance of a fluid path between the second reservoir and the wheel cylinder.

	Regarding claim 14, the secondary braking unit 160 is positioned between the primary braking unit 60 and the wheel cylinder such that the braking action in the primary mode of operation pressurizes the fluid from the primary braking unit through the secondary braking unit and to the wheel cylinder.
Regarding claim 15, Besier et al ‘877 disclose a vehicle braking system comprising: a wheel cylinder 8a; a primary braking unit 60 having a first reservoir 4 and an electronically controlled pressure generating unit 5 distinct from a master cylinder 2 and operable to actuate a braking action at the wheel cylinder; and a secondary braking unit 160 having a second reservoir 104 and a pressure generating unit 142, wherein the secondary braking unit is operable to actuate a braking action at the wheel cylinder 8a; a first fluid path 41a/22a/51a defined between the first reservoir 4 and the wheel cylinder 8a, and passing through the master cylinder 2 therebetween; a second fluid path defined between the second reservoir 104 and the wheel cylinder 8a; an electronic device 60a; and an electronic control unit 160a programmed to direct a fluid from the wheel cylinder 8a to the second reservoir 104 via the second fluid path, wherein the second fluid path is shorter than the first fluid path.  Besier et al ‘877 lack the disclosure of detecting a vehicle condition indicative of a desired quick start to generate the electrical signal to cause the electronic control unit 160a to return the fluid to the second reservoir.  Taylor et al disclose a similar brake system and further teach a launch control method that detects a trigger event indicative of a desired quick start and releases pressure at the brakes in an expedient manner [0030][0032].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the launch control of Taylor et al in the system of Besier et al to increase driver comfort in high performance or race applications.  In modifying the system of Besier et al according to Taylor et al, one of ordinary skill in the art would have two choices in releasing the pressure. The brake pressure would be released either to reservoir 104 or reservoir 4.  Besier et al ‘469 
Regarding claim 16, the vehicle condition is the use of a launch control mode
	Regarding claim 17, a first separation valve 23a or 6a or 145a operable to transition between an open position and a closed position, the first separation valve positioned in the first fluid path, wherein the first separation valve is in the closed position when the second reservoir is operable to receive fluid from the wheel cylinder.  The second reservoir appears “operable to receive fluid” at port 114 at all times, whereas the valve 147a is operable to send the fluid to the reservoir.
	Regarding claim 18, an outlet switch valve 147a operable to transition between an open position and a closed position, the outlet switch valve positioned in the second fluid path, wherein the outlet switch valve is in the open position when the second reservoir 104 is operable to receive fluid from the wheel cylinder.
	Regarding claim 19, the secondary braking unit 160 is positioned between the primary braking unit 60 and the wheel cylinder 8a such that the first fluid path 51a extends between the primary braking unit and the wheel cylinder, through the secondary braking unit.
	Regarding claim 20, the electronically controlled pressure generating unit 5 of the primary braking unit is a plunger [0058] and the pressure generating unit of the secondary braking unit is a pump 142 [0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK